DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haik-Beraud et al. US 8888873.
Regarding claims 1 and 10, Haik-Beraud et al. teaches a method and apparatus for generating and purifying syngas (Abstract). The reference teaches steam methane reforming (SMR) a feed stream, in generation unit 5, into syngas stream 7 (Col. 3 lines 32-37). This stream is stripped of carbon dioxide in separation unit 9 where a CO2-rich stream 45 is produced. This indicates that a discharging means is present for discharging syngas from the reforming unit.  Syngas that is stripped of carbon dioxide is left over in stream 11 and sent for drying in unit 13. This results in dried stream 15 (Col. 3 lines 38-41). The reference further teaches a cryogenic separation unit 17 for separation of the dried syngas 15 into its constituents (Col. 3 lines 40-42). This cryogenic unit includes a methane scrubbing column 67 and a carbon monoxide separation column 19 (See Fig. 1 and Col. 3 lines 43-45). The unit 17 generates a methane rich stream 57, a CO stream and a hydrogen rich stream 27 (See Fig. 1 and Col. 3 lines 47-52). The hydrogen stream 25 is considered as the combined CO and H2 stream since it does not come from the CO separation column 19. Further, the reference teaches a PSA for generating a hydrogen rich stream 39/61 and off gas stream 37 (Col. 4 lines 13-17). 
The difference between the invention of the reference and that of claims 1 and 10 is that the claims require a compressor unit with two parallel compressor stages. The reference only teaches one compressor unit 53 to compress the methane gas recycled from the cryogenic separation device (Col. 4 lines 8-12). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use two compressors instead of one. Duplication of parts is considered obvious (MPEP §2144.04 VI.B). Two compressors would have the benefit of reducing the head required resulting in two smaller compressors dividing the load instead of a single bigger unit. 
Regarding claims 2, 4, 11 and 13, methane is recycled by separating it in the cryogenic separation unit 17 and then compressing it in the compressor 53 (Col. 3 lines 58-65). Since this is sent upstream of reformer 5, it will be reformed (See Fig. 1)
Regarding claims 3 and 12, The reference teaches a compressor 53 which recirculates CO2 separated form unit 9 (See Fig. 1, 45). The reformer 5 is an SMR unit as discussed above.

Allowable Subject Matter
Claims 5-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Haik-Beraud does not teach a second compression stage for recirculating any portion of the constituents of the dried syngas back to the drying unit 13. There is no teaching, disclosure or suggestion for recirculating any of the separated gas streams to the drying unit. Nor would it have been obvious to do so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736            


/STEVEN J BOS/           Primary Examiner, Art Unit 1736